Citation Nr: 1760632	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for the purpose of establishing eligibility to treatment for PTSD under 38 U.S.C. § 1702.

3.  Entitlement to service connection for bilateral peripheral neuropathy upper extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral peripheral neuropathy lower extremities, to include as due to herbicide exposure.

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran appeared for a hearing in January 2017.

The claim for service connection for PTSD has been expanded to include all psychiatric disorders, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for the purpose of establishing eligibility to treatment for PTSD under 38 U.S.C. § 1702, entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, and entitlement to service connection for bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2017 statement, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for tinnitus was requested.

2.  The Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran (or his or her authorized representative), for entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Appellant has withdrawn his appeal for entitlement to a disability rating in excess of 10 percent for tinnitus, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do no give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2017).   Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

IV.  Analysis

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the currently assigned noncompensable rating reflects.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and an increased rating is not warranted.

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2017), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2017), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

In this case, the February 2011 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
21
5
15
25
40
LEFT
28
15
20
30
45

Speech audiometry testing revealed speech recognition scores of 94 percent in both ears.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2017).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).

The VA examiner noted that the Veteran's hearing for the right ear was high frequency sensorineural hearing loss.  For the left ear, the examiner noted that it was within normal limits, sloping to a "mod-severe" high frequency sensorineural hearing loss.

The November 2012 VA audio examination report revealed the following pure tone thresholds, in decibels:
:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
20
20
30
45
LEFT
35
25
25
40
50

Speech audiometry testing revealed speech recognition scores of 96 percent in the Veteran's right and 92 percent in the left ear.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2017).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).
The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty understanding speech and had to ask others to repeat themselves.  The Veteran reported that he needed things to be "really loud" in order to hear them.  

The February 2016 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
33
30
30
30
40
LEFT
31
30
25
30
40

Speech audiometry testing revealed speech recognition scores of 96 percent in both ears.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2017).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).  The Veteran was diagnosed with bilateral sensorineural hearing loss.  He reported having trouble hearing conversations in a crowded room.

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2017) governing exceptional patterns of hearing impairment.  However, since all the audiological reports fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2017).

In short, the Veteran's bilateral hearing loss disability has remained at a noncompensable level pursuant to VA regulations.  A compensable rating is therefore not warranted.  It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C. § 1155 (2012).

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a compensable rating, and that it affects his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

In summary, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher evaluation is not warranted.

V. Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to compensable disability rating for a bilateral hearing loss is denied.


REMAND

Concerning the claims for service connection for a psychiatric disorder, to include PTSD, the Board notes that the November 2011 VA examination report used the DSM-IV to evaluate the Veteran.  However, the March 2016 VA examination report used the DSM-5.  The Veteran filed his claim in October 2011, and therefore, this claim is governed by the DSM-IV.  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claims must also be considered using the DSM-IV criteria.  As a result, a new VA examination is necessary to determine what, if any, psychiatric condition the Veteran has, and whether it is etiologically related to his active service.

Concerning the claims for service connection for peripheral neuropathy, the Board notes that in a November 2011 VA examination report, the examiner noted that the Veteran did not have peripheral neuropathy.  However, in a subsequent March 2013 private treatment report, the Veteran's private physician noted that the Veteran had a history of peripheral neuropathy and was diagnosed with the same.  No other details were given.  As a result, a new VA examination is necessary to determine if the Veteran is diagnosed with peripheral neuropathy, and if so, whether it is etiologically related to active service, to include as due to herbicide exposure.

Additionally, in his January 2017 hearing, the Veteran testified that he received treatment at the Vet Center in Memphis, Tennessee.  He also stated that he attended group support and counseling there as well.  The Board notes that the Veteran's claims file only contains medical records up to March 2011.  On remand, the RO should attempt to obtain and associate any additional treatment the Veteran received for his PTSD and peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. Then, furnish the Veteran with a VA mental health examination with a psychiatrist or psychologist addressing the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The examiner is requested to consider the Veteran's claim under DSM-IV, and diagnoses for all current disorders must be rendered.  If no diagnosis is found, this should be adequately explained.  For each diagnosed disorder, provide an opinion for whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a rationale.

3. Also, afford the Veteran a VA neurological examination addressing the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  If peripheral neuropathy of any extremity is not found, this must be explained in the context of the March 2013 private treatment report showing peripheral neuropathy.  Regardless, an opinion must be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the extremities - either currently shown or as previously shown in March 2013 - is etiologically related to service, including to herbicide agent exposure.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  All opinions must be supported by a rationale.

4. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


